Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ang et al. (US20180153430, Ang).

As to claim 1, Ang shows:
A method for controlling a cursor on a computer display using wrist embedded multimodal sensors (¶ [0187]) (e.g., wrist motions can be interpreted as gestures to control a displayed element such as a cursor), the method comprising:
detecting input signals from a plurality of sensors, wherein the plurality of sensors is grouped to sense movement of one or more of a wrist, a hand, or a finger, and each group comprises at least one sensor dynamically configured to detect one movement (¶ [0018]) (e.g., The electrical potentials are detected on the skin of the subject. The electrical potentials are detected on the skin of the wrist. The 
preprocessing the detected input signals (¶ [0217]) (e.g., The processing stack 170 amplifies and filters received data);
and processing the preprocessed input signals to control one or more of a movement of a cursor along a direction on the computer display and a pointer action (¶ [0187], [0189]) (e.g., a displayed element, which may include a cursor, may be controlled; translating signals representing wrist motions to corresponding directions of the displayed element)
through a machine learning algorithm by translating the input signals to the one or more of the movement of the cursor and the pointer action (¶ [0167], [0189]) (e.g., developing machine learning and other techniques for interpreting the signals and motions; a mapping algorithm 968 that translates signals 970 representing the hand/wrist/finger motions).

As to claim 2, Ang shows:
The method of claim 1, wherein the pointer action is a click action (¶ [0055]) (e.g., detected voltage differential can be used to determine that the brain intended to cause (or is about to cause or has actually caused) the corresponding muscle to, for example, contract. The contraction could be, for example, of a muscle of the index finger that would have the effect of clicking a computer mouse button if the hand were holding a mouse).

As to claims 3, 12, Ang shows:
further comprising:


As to claims 4, 13, Ang shows:
wherein the computer display is a head mounted display or an augmented reality (AR) display (¶ [0088]).

As to claims 5, 14, Ang shows:
The method of claim 1, wherein the plurality of sensors include one or more of an electromyogram (EMG) sensor, an optical sensor, an accelerometer, an inertial measurement unit (IMU), a capacitive sensor, a force sensor, a magnetic sensor, an acoustic sensor, or a camera (¶ [0162], [0163]).

As to claim 6:
The method of claim 1, further comprising:
adaptively configuring one or more of the plurality of sensors through a machine learning model (¶ [0201]).

As to claim 7, Ang shows:
The method of claim 1, wherein controlling the movement of the cursor along the direction comprises controlling the movement of the cursor linearly, in a 2D plane, or in a 3D space (¶ [0190]).

As to claim 8, Ang shows:

enabling the plurality of sensors based on a machine learning model trained on usage history (¶ [0065]) (e.g., historical training can take advantage of . putative muscle contraction in people being the same as the nerve electrical signals that correspond to actual muscle contraction in people whose muscles function properly).

As to claim 9, Ang shows:
The method of claim 1, further comprising:
enabling the plurality of sensors based on a received notification (¶ [0212]) (e.g., An sEMG sensor 140 detects nerve activation in a person (e.g., the received notification), and provides data (e.g., a signal representative of a level of nerve activation) to the sensor hub 130. In some implementation).

As to claim 10, Ang shows:
The method of claim 1, wherein the finger includes a thumb, an index finger, a middle finger, a ring finger, and a little finger (¶ [0051]) (e.g.,. the thumb and the four other fingers).

As to claim 11:
A method for text entry on a computer display using wrist worn multimodal sensors (¶ [0187]) (e.g., wrist motions can be interpreted as gestures to control a displayed element such as a cursor), the method comprising:
detecting input signals from a plurality of sensors, wherein the plurality of sensors is grouped to sense movement of one or more of a wrist, a hand, or a finger, one or more groups comprise at least one sensor dynamically configured to detect a movement to (¶ [0018]) (e.g., The electrical potentials are detected on the skin of the subject. The electrical potentials are detected on the skin of the wrist. The 
control a movement of a cursor along a direction on the computer display (¶ [0187], [0189]) (e.g., a displayed element, which may include a cursor, may be controlled; translating signals representing wrist motions to corresponding directions of the displayed element), and 
one group comprises at least one other sensor configured to detect a click action (¶ [0055]) (e.g., detected voltage differential can be used to determine that the brain intended to cause (or is about to cause or has actually caused) the corresponding muscle to, for example, contract. The contraction could be, for example, of a muscle of the index finger that would have the effect of clicking a computer mouse button if the hand were holding a mouse);
preprocessing the detected input signals (¶ [0217]) (e.g., The processing stack 170 amplifies and filters received data);
processing the preprocessed input signals to control the movement of the cursor and the click action through a machine learning algorithm by translating the input signals to the one or more of the movement of the cursor and the click action (¶ [0167], [0189]) (e.g., developing machine learning and other techniques for interpreting the signals and motions; a mapping algorithm 968 that translates signals 970 representing the hand/wrist/finger motions);
and providing a virtual keyboard on the computer display (figs. 3b, 3c), wherein the movement of the cursor and the click action enable selection of characters and commands on the virtual keyboard (¶ [0244]) (receiving a row scan signal, a column scan signal, and a selection signal in order to select a key corresponding to a letter in a text entry field).


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.

Claim 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (US20180153430, Ang) in view of Kosonen et al. (US20160210826, Kosonen).

As to claim 16:
Ang shows a system for providing computer mouse functionality on a computer display using a wrist band embedded with multimodal sensors (¶ [0091]), the system comprising:
a plurality of sensors, wherein the plurality of sensors is affixed to watch and a wristband for the watch (¶ [0091]) (e.g., . The wrist device can include, for example, a generally rigid component 804 connected to a flexible, adjustable wrist band 806 configured to permit the inner circumference 809 of the wrist device to be adjusted to different size wrists much as a watch band can be adjusted to the wrist of its user), 
the plurality of sensors is grouped to sense a movement of one or more of a wrist, a hand, or a finger, and each group comprises at least one sensor dynamically configured to (¶ [0018]) (e.g., The electrical potentials are detected on the skin of the subject. The electrical potentials are detected on the skin of the wrist. The sensor includes electrodes to contact the skin of the subject. The sensor includes electrodes to be used in pairs to detect differential electrical potentials on the skin. The instructions are to cause the processor to apply a process to features of the data to infer actions of particular muscles or gestures or intent based on known relationships of the features to the actions, intent, or gestures)

a preprocessing unit configured to preprocess input signals from the plurality of sensors (¶ [0217]) (e.g., The processing stack 170 amplifies and filters received data);
a processor configured to:
control the movement of the cursor and a pointer action through a machine learning algorithm by translating the input signals to the one or more of the movement of the cursor and the pointer action (¶ [0167], [0189]) (e.g., developing machine learning and other techniques for interpreting the signals and motions; a mapping algorithm 968 that translates signals 970 representing the hand/wrist/finger motions);
and calibrate the plurality of sensors by executing a calibration algorithm (¶ [0228], [0229]) (e.g., sensor controller 137 calibrates a sensor 140).
Ang fails to specifically show: and an adjustment unit configured to adjust contact tightness for the plurality of sensors based on input from one or more of the plurality of sensors.
In the same field of invention, Kosonen teaches: wearable electronic device. Kosonen further teaches: an adjustment unit configured to adjust contact tightness for the plurality of sensors based on input from one or more of the plurality of sensors (claim 1;  ¶ [0046], [0048]) (e.g., adjusting the tightness of a wrist band to achieve a predefined contact pressure based on an action, a suitable action including collection of data using one or more sensors; the sensors may be arranged in the wrist band and fitted around the wrist of a user).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Ang and Kosonen before the effective filing date of the invention, to have combined the teachings of Kosonen with the system as taught by Ang. 


As to claim 17, Ang further shows:
The system of claim 16, wherein the preprocessing unit is configured to one or more of filter, digitize, or amplify the input signals(¶ [0217]) (e.g., The processing stack 170 amplifies and filters received data).

As to claim 18, Ang further shows:
The system of claim 16, wherein the processor is further configured to:
provide a virtual keyboard on the computer display, wherein the movement of the cursor and the pointer action enable selection of characters and commands on the virtual keyboard (¶ [0244]) (receiving a row scan signal, a column scan signal, and a selection signal in order to select a key corresponding to a letter in a text entry field).

As to claim 19, Ang shows:
The system of claim 16, wherein the processor is further configured to:
activate the preprocessing unit and process the input signals upon receiving a notification, based on usage history, or detecting a predefined movement of the one or more of the wrist, the hand, or the finger  (¶ [0065]) (e.g., historical training can take advantage of . putative muscle contraction in people being the same as the nerve electrical signals that correspond to actual muscle contraction in people whose muscles function properly).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (US20180153430, Ang) in view of Bulea et al. (US20110141053, Bulea).

As to claim 15:
Ang shows a method substantially as claimed, as specified above. 
Ang fails to specifically show: enabling one handed or two handed use of the virtual keyboard based on user selection.
In the same field of invention, Bulea teaches: measuring individual force. Bulea further teaches: enabling one handed or two handed use of the virtual keyboard based on user selection (¶ [0062]; fig. 2).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Ang and Bulea before the effective filing date of the invention, to have combined the teachings of Bulea with the method as taught by Ang. 
One would have been motivated to make such combination because a way to enable a proximity sensor to control an associated electronic system with a single hand would have been obtained and desired, as expressly taught by Bulea (¶ [0003]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (US20180153430, Ang) in view of Kosonen et al. (US20160210826, Kosonen), further in view of Bulea et al. (US20110141053, Bulea).

As to claim 20:
Ang, Kosonen show a method substantially as claimed, as specified above. 

In the same field of invention, Bulea teaches: measuring individual force. Bulea further teaches: at least a subset of the plurality of sensors are configured to provide redundancy to another subset of the plurality of sensors (¶ [0043], [0057]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Ang and Bulea before the effective filing date of the invention, to have combined the teachings of Bulea with the system as taught by Ang. 
One would have been motivated to make such combination because a way to enable a proximity sensor to control an associated electronic system with a single hand would have been obtained and desired, as expressly taught by Bulea (¶ [0003]).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hedge 			[U.S. 10019074]
Hunleth et al.		[U.S. 7834849]
Miller et al. 		[U.S. 8624836]

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        10/21/2021